UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-00035 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ There were 9,955,456,000 shares of common stock with a par value of $0.06 per share outstanding at September 26, 2008. (1) General Electric Company Page Part I - Financial Information Item 1. Financial Statements Condensed Statement of Earnings Three Months Ended September 30, 2008 3 Nine Months Ended September 30, 2008 4 Condensed Statement of Financial Position 5 Condensed Statement of Cash Flows 6 Summary of Operating Segments 7 Notes to Condensed, Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 Part II - Other Information Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 52 Item 6. Exhibits 52 Signatures 53 Forward-Looking Statements This document contains “forward-looking statements”– that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates, commodity and equity prices and the value of financial assets; continued volatility and further deterioration of the capital markets; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements Condensed Statement of Earnings General Electric Company and consolidated affiliates Three months ended September 30 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; per-share amounts in dollars) 2008 2007 2008 2007 2008 2007 Sales of goods $ 17,924 $ 15,354 $ 17,473 $ 15,271 $ 579 $ 277 Sales of services 11,236 9,301 11,395 9,419 – – Other income 544 384 659 464 – – GECS earnings from continuing operations – – 2,010 3,219 – – GECS revenues from services 17,530 17,473 – – 17,852 17,789 Total revenues 47,234 42,512 31,537 28,373 18,431 18,066 Cost of goods sold 14,184 12,113 13,826 12,071 486 236 Cost of services sold 7,953 6,145 8,112 6,262 – – Interest and other financial charges 6,955 6,070 525 473 6,723 5,780 Investment contracts, insurance losses and insurance annuity benefits 787 849 – – 839 889 Provision for losses on financing receivables 1,641 1,190 – – 1,641 1,190 Other costs and expenses 10,542 10,204 3,541 3,684 7,093 6,694 Minority interest in net earnings of consolidated affiliates 156 190 60 136 96 54 Total costs and expenses 42,218 36,761 26,064 22,626 16,878 14,843 Earnings from continuing operations before income taxes 5,016 5,751 5,473 5,747 1,553 3,223 Benefit (provision) for income taxes (539 ) (640 ) (996 ) (636 ) 457 (4 ) Earnings from continuing operations 4,477 5,111 4,477 5,111 2,010 3,219 Earnings (loss) from discontinued operations, net of taxes (165 ) 448 (165 ) 448 (170 ) (1,352 ) Net earnings $ 4,312 $ 5,559 $ 4,312 $ 5,559 $ 1,840 $ 1,867 Per-share amounts Per-share amounts – earnings from continuing operations Diluted earnings per share $ 0.45 $ 0.50 Basic earnings per share $ 0.45 $ 0.50 Per-share amounts – net earnings Diluted earnings per share $ 0.43 $ 0.54 Basic earnings per share $ 0.43 $ 0.55 Dividends declared per share $ 0.31 $ 0.28 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (3) Condensed Statement of Earnings General Electric Company and consolidated affiliates Nine months ended September 30 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; per-share amounts in dollars) 2008 2007 2008 2007 2008 2007 Sales of goods $ 50,092 $ 43,352 $ 48,876 $ 43,373 $ 1,474 $ 337 Sales of services 31,489 26,867 32,024 27,274 – – Other income 1,693 2,319 1,984 2,550 – – GECS earnings from continuing operations – – 7,240 9,042 – – GECS revenues from services 53,028 51,417 – – 54,027 52,308 Total revenues 136,302 123,955 90,124 82,239 55,501 52,645 Cost of goods sold 39,977 34,607 38,971 34,681 1,264 284 Cost of services sold 20,882 17,005 21,417 17,412 – – Interest and other financial charges 20,103 17,279 1,681 1,428 19,242 16,478 Investment contracts, insurance losses and insurance annuity benefits 2,412 2,601 – – 2,557 2,744 Provision for losses on financing receivables 4,453 3,132 – – 4,453 3,132 Other costs and expenses 31,317 29,733 10,780 10,636 20,862 19,449 Minority interest in net earnings of consolidated affiliates 502 634 318 445 184 189 Total costs and expenses 119,646 104,991 73,167 64,602 48,562 42,276 Earnings from continuing operations before income taxes 16,656 18,964 16,957 17,637 6,939 10,369 Benefit (provision) for income taxes (2,434 ) (3,334 ) (2,735 ) (2,007 ) 301 (1,327 ) Earnings from continuing operations 14,222 15,630 14,222 15,630 7,240 9,042 Loss from discontinued operations, net of taxes (534 ) (118 ) (534 ) (118 ) (568 ) (1,986 ) Net earnings $ 13,688 $ 15,512 $ 13,688 $ 15,512 $ 6,672 $ 7,056 Per-share amounts Per-share amounts – earnings from continuing operations Diluted earnings per share $ 1.42 $ 1.52 Basic earnings per share $ 1.43 $ 1.53 Per-share amounts – net earnings Diluted earnings per share $ 1.37 $ 1.51 Basic earnings per share $ 1.37 $ 1.52 Dividends declared per share $ 0.93 $ 0.84 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (4) Condensed Statement of Financial Position General Electric Company and consolidated affiliates Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) September 30, 2008 December 31, 2007 September 30, 2008 December 31, 2007 September 30, 2008 December 31, 2007 (Unaudited) (Unaudited) (Unaudited) Cash and equivalents $ 16,301 $ 15,731 $ 3,498 $ 6,702 $ 13,075 $ 9,439 Investment securities 43,459 45,276 276 343 43,188 44,941 Current receivables 22,439 22,259 14,792 15,093 – – Inventories 14,719 12,897 14,646 12,834 73 63 Financing receivables – net 413,170 376,123 – – 421,788 384,067 Other GECS receivables 15,620 16,514 – – 21,072 22,078 Property, plant and equipment (including equipment leased to others) – net 80,095 77,888 14,316 14,142 65,779 63,746 Investment in GECS – – 55,698 57,676 – – Goodwill 83,061 81,116 56,742 55,689 26,319 25,427 Other intangible assets – net 15,593 16,142 11,401 11,633 4,192 4,509 All other assets 123,855 122,848 43,481 40,608 81,628 83,392 Assets of discontinued operations 1,238 8,889 – 66 1,238 8,823 Total assets $ 829,550 $ 795,683 $ 214,850 $ 214,786 $ 678,352 $ 646,485 Short-term borrowings $ 218,748 $ 195,100 $ 4,394 $ 4,106 $ 215,409 $ 192,420 Accounts payable, principally trade accounts 20,679 21,338 11,409 11,120 13,952 14,714 Progress collections and price adjustments accrued 12,835 9,885 13,422 10,374 – – Other GE current liabilities 20,344 18,916 20,447 18,916 – – Long-term borrowings 329,915 319,013 10,018 11,656 321,019 308,502 Investment contracts, insurance liabilities and insurance annuity benefits 34,533 34,068 – – 34,886 34,359 All other liabilities 55,933 59,316 32,034 32,859 23,951 26,522 Deferred income taxes 14,269 12,490 3,942 3,391 10,327 9,099 Liabilities of discontinued operations 931 1,994 188 302 743 1,692 Total liabilities 708,187 672,120 95,854 92,724 620,287 587,308 Minority interest in equity of consolidated affiliates 9,036 8,004 6,669 6,503 2,367 1,501 Common stock (9,955,456,000 and 9,987,599,000 shares outstanding at September 30, 2008 and December 31, 2007, respectively) 669 669 669 669 1 1 Accumulated gains (losses) – net Investment securities (2,290 ) 124 (2,290 ) 124 (2,251 ) 110 Currency translation adjustments 7,200 10,708 7,200 10,708 4,816 7,472 Cash flow hedges (2,168 ) (668 ) (2,168 ) (668 ) (2,096 ) (727 ) Benefit plans (916 ) (1,840 ) (916 ) (1,840 ) (84 ) (105 ) Other capital 25,906 26,100 25,906 26,100 12,580 12,574 Retained earnings 121,755 117,362 121,755 117,362 42,732 38,351 Less common stock held in treasury (37,829 ) (36,896 ) (37,829 ) (36,896 ) – – Total shareowners’ equity 112,327 115,559 112,327 115,559 55,698 57,676 Total liabilities and equity $ 829,550 $ 795,683 $ 214,850 $ 214,786 $ 678,352 $ 646,485 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $1,826 million and $8,324 million at September 30, 2008, and December 31, 2007, respectively. (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (5) Condensed Statement of Cash Flows General Electric Company and consolidated affiliates Nine months ended September 30 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions) 2008 2007 2008 2007 2008 2007 Cash flows – operating activities Net earnings $ 13,688 $ 15,512 $ 13,688 $ 15,512 $ 6,672 $ 7,056 Loss from discontinued operations 534 118 534 118 568 1,986 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 8,216 7,431 1,587 1,577 6,629 5,854 Net earnings from continuing operations retained by GECS – – (4,949 ) (3,171 ) – – Deferred income taxes 1,798 828 (454 ) 278 2,252 550 Decrease (increase) in GE current receivables (1,344 ) (159 ) 41 1,004 – – Increase in inventories (1,765 ) (2,017 ) (1,624 ) (1,959 ) (10 ) (4 ) Increase (decrease) in accounts payable (411 ) (2,665 ) 444 (1,071 ) (669 ) (1,359 ) Increase in GE progress collections 3,103 2,998 3,241 2,805 – – Provision for losses on GECS financing receivables 4,453 3,132 – – 4,453 3,132 All other operating activities (468 ) (1,052 ) 1,127 1,574 (1,751 ) (3,000 ) Cash from operating activities – continuing operations 27,804 24,126 13,635 16,667 18,144 14,215 Cash from (used for) operating activities – discontinued operations 497 4,099 (9 ) (856 ) 506 4,757 Cash from operating activities 28,301 28,225 13,626 15,811 18,650 18,972 Cash flows – investing activities Additions to property, plant and equipment (11,484 ) (12,115 ) (2,263 ) (2,025 ) (9,468 ) (10,334 ) Dispositions of property, plant and equipment 7,286 7,218 – – 7,286 7,218 Net increase in GECS financing receivables (26,898 ) (24,482 ) – – (28,359 ) (24,662 ) Proceeds from sales of discontinued operations 5,423 11,457 203 10,826 5,220 – Proceeds from principal business dispositions 4,480 2,114 58 1,012 4,422 1,102 Payments for principal businesses purchased (27,042 ) (14,910 ) (2,053 ) (7,388 ) (24,989 ) (7,522 ) All other investing activities (3,283 ) (6,792 ) (56 ) (2,108 ) (2,948 ) (4,519 ) Cash from (used for) investing activities – continuing operations (51,518 ) (37,510 ) (4,111 ) 317 (48,836 ) (38,717 ) Cash from (used for) investing activities – discontinued operations (616 ) (3,973 ) 9 1,002 (625 ) (4,777 ) Cash from (used for) investing activities (52,134 ) (41,483 ) (4,102 ) 1,319 (49,461 ) (43,494 ) Cash flows – financing activities Net decrease in borrowings (maturities of 90 days or less) (18,298 ) (8,589 ) (1,719 ) (2,853 ) (16,949 ) (8,467 ) Newly issued debt (maturities longer than 90 days) 99,373 81,450 122 4,663 99,228 76,834 Repayments and other reductions (maturities longer than 90 days) (45,055 ) (36,801 ) (145 ) (171 ) (44,910 ) (36,630 ) Net purchases of GE shares for treasury (1,678 ) (7,220 ) (1,678 ) (7,220 ) – – Dividends paid to shareowners (9,308 ) (8,651 ) (9,308 ) (8,651 ) (2,291 ) (5,871 ) All other financing activities (750 ) (1,068 ) – – (750 ) (1,068 ) Cash from (used for) financing activities – continuing operations 24,284 19,121 (12,728 ) (14,232 ) 34,328 24,798 Cash used for financing activities – discontinued operations (4 ) (151 ) – (146 ) (4 ) (5 ) Cash from (used for) financing activities 24,280 18,970 (12,728 ) (14,378 ) 34,324 24,793 Increase (decrease) in cash and equivalents 447 5,712 (3,204 ) 2,752 3,513 271 Cash and equivalents at beginning of year 16,031 14,276 6,702 4,480 9,739 12,629 Cash and equivalents at September 30 16,478 19,988 3,498 7,232 13,252 12,900 Less cash and equivalents of discontinued operations at September 30 177 165 – – 177 165 Cash and equivalents of continuing operations at September 30 $ 16,301 $ 19,823 $ 3,498 $ 7,232 $ 13,075 $ 12,735 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns and are discussed in Note 17. (6) Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended September 30 (Unaudited) Nine months ended September 30 (Unaudited) (In millions) 2008 2007 2008 2007 Revenues Technology Infrastructure $ 11,450 $ 10,549 $ 33,761 $ 30,309 Energy Infrastructure 9,769 7,386 27,164 21,251 Capital Finance 17,292 16,979 52,242 48,447 NBC Universal 5,073 3,756 12,539 10,865 Consumer & Industrial 2,989 3,163 8,990 9,337 Total segment revenues 46,573 41,833 134,696 120,209 Corporate items and eliminations 661 679 1,606 3,746 Consolidated revenues $ 47,234 $ 42,512 $ 136,302 $ 123,955 Segment profit(a) Technology Infrastructure $ 1,900 $ 1,869 $ 5,657 $ 5,408 Energy Infrastructure 1,425 1,086 4,074 3,016 Capital Finance 2,020 3,021 7,602 9,080 NBC Universal 645 589 2,266 2,184 Consumer & Industrial 47 255 329 780 Total segment profit 6,037 6,820 19,928 20,468 Corporate items and eliminations (39 ) (600 ) (1,290 ) (1,403 ) GE interest and other financial charges (525 ) (473 ) (1,681 ) (1,428 ) GE provision for income taxes (996 ) (636 ) (2,735 ) (2,007 ) Earnings from continuing operations 4,477 5,111 14,222 15,630 Earnings (loss) from discontinued operations, net of taxes (165 ) 448 (534 ) (118 ) Consolidated net earnings $ 4,312 $ 5,559 $ 13,688 $ 15,512 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Technology Infrastructure, Energy Infrastructure, NBC Universal and Consumer & Industrial; included in determining segment profit, which we sometimes refer to as “net earnings,” for Capital Finance. See accompanying notes to condensed, consolidated financial statements. (7) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
